DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/07/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Election/Restrictions
No claim restrictions warranted at the applicant’s initial time of filing for patent.
Priority
This application is a CON of 16/442283 filed on 06/14/2019 now patent US 11228445 B2 which claims benefit of 62/687,160 filed on 06/19/2018
Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 03/07/2022 have been considered, and a signed copies of the IDS forms have been attached to this office action.
Drawings
Drawings filed on 11/07/2021 have been inspected, and it’s in compliance with MPEP 608.02.
Specification
Specification filed on 11/07/2021 is objected for the following.
The attempt to incorporate subject matter into this application by reference to Application for patent 16/442283 appears incomplete as it’s missing the issued US patent number for this application. It appears that Applicant has left blank/empty space for the patent number for future inclusion, in Para [0001] of the specification of the instant application..
Appropriate correction is required.
Claim Objections
Claim 18 is objected as being duplicate of claim 9.
	Claim 9 recites, “The method of claim 1, wherein transmitting the envelope hash to a validation server comprises transmitting the envelope hash to a receive address of a smart contract on the blockchain.”
	Claim 18 recites, “The method of claim 1, wherein transmitting the envelope hash to a validation server comprises transmitting the envelope hash to a receive address of a smart contract on the blockchain.”
	As reproduced above from Applicant’s claim set filed on 11/07/2021, both claim 9 and 18 recites identical claim limitations and hence duplicate.
	Applicant is request to cancel claim 18 or otherwise amend to be not duplicate of claim 9.
Claims 12, 13, 14, 15, 16, 17 and 19 are objected for the following reasons.
	Claims 12, 13, 14, 15, 16, 17 and 19 recites, “The method of claim 11 …, The method of claim 12 …, The method of claim 11 …, The method of claim 14 …, The method of claim 14 …, The method of claim 11 …, The method of claim 11”
	But claim 11 that all these claim depend on is not a method claim, it’s a system claim. Examiner interprets that Applicant intended to recite system as opposed to method in claims 2, 13, 14, 15, 16, 17 and 19.
	Appropriate correction is required.
Claim Interpretation
No claim interpretation is warranted under 35 USC 112(f).
Claim Rejections - 35 USC § 112
No claim rejection is warranted under 35 USC 112.
Claim Rejections - 35 USC § 101
No claim rejection is warranted under 35 USC 101.
	Examiner notes that claims of the instant application do fall under at-least one of  “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”.
	Examiner further notes that none of the claims recite an abstract idea that can be categorized under at-least one of “(a) Mathematical concepts; (b) Certain methods of organizing human activity and (c) Mental processes - concepts performed in the human mind 14 (including an observation, evaluation, judgment, opinion” per “2019 Revised Patent Subject Matter Eligibility Guidance”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected  on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11228445 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just broader version of claims of the issued patent 11228445 that make the claims of the instant application obvious.

Instant Application
Reference Patent, US 11228445 B2
1. A method comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope using a hash operation, the envelope comprising two or more electronically signed documents; concatenating the document hashes in an order based on one or more characteristics of the files in the envelope to produce a concatenated document hash; generating an envelope hash by performing the hash operation on the concatenated document hash; transmitting the envelope hash to a validation server for storage; receiving, by the validation server, a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by performing the hash operation on the envelope containing the specified electronically signed document; retrieving the envelope hash from the validation server; and validating that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the envelope hash.
9. The method of claim 1, wherein transmitting the envelope hash to a validation server comprises transmitting the envelope hash to a receive address of a smart contract on the blockchain.
1. A method comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope, the envelope comprising two or more electronically signed documents having signature tabs in association with different topics; generating an envelope hash of the plurality of document hashes; transmitting, to a storage address of a network blockchain, a request that comprises the envelope hash as payload data; receiving a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by hashing the envelope containing the specified electronically signed document; retrieving the payload data from the storage address on the network blockchain; confirming that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the one or more hashes in the payload data; and responsive to confirming that the specified electronically signed document of the envelope matches the one or more hashes in the payload data, transmitting a notification of validation to the client device.
2. The method of claim 1, wherein the two or more electronically signed documents are a collection of files of an agreement between at least two users of a network service.
2. The method of claim 1, wherein the two or more electronically signed documents are a collection of files of an agreement between at least two users of a network service.
3. The method of claim 2, wherein concatenating the document hashes comprises: sorting the plurality of document hashes in the order based on one or more characteristics of the files; and merging the plurality of document hashes in the order.
3. The method of claim 2, wherein generating the envelope hash comprises: sorting the plurality of document hashes in a sort order; and merging the plurality of document hashes in the sort order.
4. The method of claim 3, wherein the plurality of document hashes is merged by concatenation.
4. The method of claim 1, wherein the order ranks the plurality of document hashes based on their value.
5. The method of claim 3, wherein the sort order ranks the plurality of document hashes in ascending order.
5. The method of claim 4, wherein the plurality of document hashes is sorted from greatest to least value.
5. The method of claim 3, wherein the sort order ranks the plurality of document hashes in ascending order.
6. The method of claim 4, wherein the plurality of document hashes is sorted from least to greatest value.
5. The method of claim 3, wherein the sort order ranks the plurality of document hashes in ascending order.
7. The method of claim 1, wherein the two or more electronically signed documents comprise a first signed document for an agreement between a set of user profiles of a network service, and a second signed document for a different agreement between a different set of user profiles of the network service.
6. The method of claim 1, wherein the two or more electronically signed documents comprise a first signed document for an agreement between a set of user profiles of a network service, and a second signed document for a different agreement between a different set of user profiles of the network service.
8. The method of claim 7, wherein the plurality of document hashes comprise a first tracking hash generated from the first signed document, and a second tracking hash generated from the second signed document.
7. The method of claim 6, wherein the plurality of document hashes comprise a first tracking hash generated from the first signed document, and a second tracking hash generated from the second signed document.


10. The method of claim 1, wherein the order is specified by a summary document in the envelope, the summary document having no signature tab.
10. The method of claim 1 wherein the envelope further comprises a summary document with no signature tab. 
11. A system comprising: one or more processors of a client device; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope using a hash operation, the envelope comprising two or more electronically signed documents; concatenating the document hashes in an order based on one or more characteristics of the files in the envelope to produce a concatenated document hash; generating an envelope hash by performing the hash operation on the concatenated document hash; transmitting the envelope hash to a validation server for storage; receiving, by the validation server, a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by performing the hash operation on the envelope containing the specified electronically signed document; retrieving the envelope hash from the validation server; and validating that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the envelope hash.
11. A system comprising: one or more processors of a client device; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope, the envelope comprising two or more electronically signed documents having signature tabs in association with different topics; generating an envelope hash of the plurality of document hashes; transmitting, to a storage address of a network blockchain, a request that comprises the envelope hash as payload data; receiving a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by hashing the envelope containing the specified electronically signed document; retrieving the payload data from the storage address on the network blockchain; confirming that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the one or more hashes in the payload data; and responsive to confirming that the specified electronically signed document of the envelope matches the one or more hashes in the payload data, transmitting a notification of validation to the client device.
12. The method of claim 11, wherein the two or more electronically signed documents are a collection of files of an agreement between at least two users of a network service.
12. The system of claim 11, wherein the two or more electronically signed documents are a collection of files of an agreement between at least two user profiles of a network service.
13. The method of claim 12, wherein concatenating the document hashes comprises: sorting the plurality of document hashes in the order based on one or more characteristics of the files; and merging the plurality of document hashes in the order.
13. The system of claim 12, wherein generating the envelope hash comprises: sorting the plurality of document hashes in a sort order; and merging the plurality of document hashes in the sort order.
14. The system of claim 13, wherein the plurality of document hashes is merged by concatenation.
14. The method of claim 11, wherein the order ranks the plurality of document hashes based on their value.
15. The system of claim 11, wherein the sort order ranks the plurality of document hashes in ascending or descending order.
15. The method of claim 14, wherein the plurality of document hashes is sorted from greatest to least value.
15. The system of claim 11, wherein the sort order ranks the plurality of document hashes in ascending or descending order.
16. The method of claim 14, wherein the plurality of document hashes is sorted from least to greatest value.
15. The system of claim 11, wherein the sort order ranks the plurality of document hashes in ascending or descending order.
17. The method of claim 11, wherein the two or more electronically signed documents comprise a first signed document for an agreement between a set of user profiles of a network service, and a second signed document for a different agreement between a different set of user profiles of the network service.
16. The system of claim 11, wherein the two or more electronically signed documents comprise a first signed document for an agreement between a set of user profiles of a network service, and a second signed document for a different agreement between a different set of user profiles of the network service.


19. The method of claim 11, wherein the order is specified by a summary document in the envelope, the summary document having no signature tab.
18. The method of claim 11 wherein the envelope further comprises a summary document with no signature tab.
20. A non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause the processor to perform operations comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope using a hash operation, the envelope comprising two or more electronically signed documents; concatenating the document hashes in an order based on one or more characteristics of the files in the envelope to produce a concatenated document hash; generating an envelope hash by performing the hash operation on the concatenated document hash; transmitting the envelope hash to a validation server for storage; receiving, by the validation server, a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by performing the hash operation on the envelope containing the specified electronically signed document; retrieving the envelope hash from the validation server; and validating that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the envelope hash.
19. A machine-readable storage device embodying instructions that, when executed by a processor, cause the processor to perform operations comprising: generating a plurality of document hashes by generating a document hash for each file in an envelope, the envelope comprising two or more electronically signed documents having signature tabs in association with different topics; generating an envelope hash of the plurality of document hashes; transmitting, to a storage address of a network blockchain, a request that comprises the envelope hash as payload data; receiving a validation request from a client device, the validation request specifying an electronically signed document of the envelope; generating a new envelope hash by hashing the envelope containing the specified electronically signed document; retrieving the payload data from the storage address on the network blockchain; confirming that the specified electronically signed document of the envelope is one of the one or more electronically signed documents based on the new envelope hash matching the one or more hashes in the payload data; and responsive to confirming that the specified electronically signed document of the envelope matches the one or more hashes in the payload data, transmitting a notification of validation to the client device.


Claim Rejections - 35 USC § 102
No claim rejection is warranted under 35 USC 102.
Claim Rejections - 35 USC § 103
No claim rejection is warranted under 35 USC 103.
Allowable Subject Matter
Claims 1-20 are allowed over prior arts of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Applicant’s response must resolve the double patenting rejection.
Reason[s] for allowance will be furnished upon allowance.
Pertinent Prior Arts
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Additional prior arts have been provided in the attached form PTO-892.
WO2017143435A1, VINTILA: VINTILA discloses s systems, methods, and computer-readable media in relation to electronic document platforms. An example method may include receiving a new electronic letter of credit request, the request identifying letter of credit parameters, and at least one condition of the letter of credit associated with corresponding party profiles; obtaining a public key associated with each of the party profiles; generating a plurality of blocks on a distributed ledger on a node of a distributed plurality of nodes, each of the blocks associated with a corresponding condition of the at least one condition to be effected and encrypted with a public key corresponding to the party profile associated with the condition; and generating signals to initiate propagation of the plurality of blocks to the distributed plurality of nodes.
US-PGPUB 20210211299 A1, Hussain: Hussain discloses a method of electronically signing content. Content to be signed and an attribute sharing item are presented at a signing device associated with a signer. It is detected that the signer has accessed the attribute sharing item to provide one or more identity attributes which uniquely identify the signer. It is also detected that the signer has initiated a signing action at the signing device. The signing action and the identity attributes are transmitted to a signing service which is configured to create an electronic signatures including encrypting the content to be signed and the one or more identity attribute.
The present disclosure relates to generation of an electronic signature for securely signing content.
US-PAT 10419209 B1, Griffin et al.: Griffin discloses a system and methods to verify data integrity and origin authenticity of signed elements in an arbitrary blockchain, a block is signed using a first digital signature algorithm. A hash on the signed first block value is computed. A parallel assurance of blockchain signatures ("PABS") record includes a cryptographic message, comprising the block identifier and the hash, and is signed using a second digital signature algorithm, which, in some embodiments, is different from the first digital signature algorithm. Integrity and origin authenticity of the signed block value are verified by verifying the digital signature of the first cryptographic message. Additionally, to verify the block value, a verification hash is computed on the signed block value of the block of the blockchain, and the verification circuit verifies that the hash from the cryptographic message matches the verification hash.
US 20180219685 A1; Deery et al.: Deery discloses methods and system for Authentication of electronic document based on multiple digital signatures incorporated into a blockchain. Structured data, metadata, and instructions may be hashed to generate the multiple digital signatures for distribution via the blockchain. Any peer receiving the blockchain may then verify an authenticity of an electronic document based on any one or more of the multiple digital signatures incorporated into the blockchain.
US 20200250676 A1; Sierra et al.: Sierra discloses a system in which an electronic record is stored within a distributed environment. In this system, a validation node may receive a transaction record from an acceptance node. The validation node may verify that the acceptance node is authorized 5 to participate in a blockchain network, identify a user associated with the transaction record, and append the transaction record to an electronic record. The transaction record may be associated with a digital signature formed by hashing multiple data elements, and then encrypting the hashed data elements using a private encryption key.
	US 20200186354 A1; Balinsky et al.: Balinsky discloses methods for digital composition hashing are described. One example method includes receiving a digital composition file from a user. The digital composition file may include a top-level design and a hierarchy of sub-level designs. A hashed structure may be generated from the digital composition file, where a node in the hashed structure for the first sub-level design is generated based on hashes of sub-level designs below the first sub-level design in the hierarchy. The hashed structure and a hash of the digital composition file are stored in association with the user.
	US 20170126702 A1; KRISHNAMURTHY: KRISHNAMURTHY discloses that whenever users receive or transfer a copy of any of a set of documents, prior verification of the document is enforced by an administrative system, which associates verification metadata with the copy. As each copy is itself copied, possibly modified, and transferred, updated verification metadata is included with the previous verification metadata to form a verification lineage chain, which can later be examined to determine the circumstances of any verification failure. Documents are preferably verified by comparing the digital signature of the current copy with the signature of a reference copy. Documents may be signed by submitting them as transactions to a blockchain, with the blockchain receipt comprising the digital signature of the respective document. This disclosure relates to systems and methods for tracking the verification history of data files.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434